Case 1:19-cv-24184-MGC Document 50 Entered on FLSD Docket 09/15/2020 Page 1 of 2




                    TH E UN ITED STA TES D ISTRICT C OUR T SO U TH ERN
                             D ISTRICT O F FLO RID A


         JA M ES B U CK M AN etal          CA SE:19-CV -24184

         V s.
     !                                                           FILED BY zki
     ' LAN CA STER M O RTG A G E C O .Et.A l,.                                             D.C,
                                                                     sEF 1i 2020
                                                                    cANGEL
                                                                     LEnK A Ea.DNOBL
                                                                                 IsT.cE
                                                                    s.o. OFuF.s
                                                                              LA.- MI 77
                         M O TIO N TO TH E C OU RT                                  AMI




           TH IS IS A N O TICE TO TH E CO U R T PLA IN TIFFS A SK IN TH E
         N A M E O F JU STICE,lH A V E SA ID TH A T 1N EVER W E4N T TO TH E
         CLO SIN G AN D 1N EV ER SIGN ED TH E W W A RR AN TY D EED S
         AN D lN EV ER SIG N ED AN Y O F TH E M O RTG A G E PA PER S AN D
         TH E M O RTG A G E W A W S PU T IN W ITH O U T A N Y SIG N A TU RES,
         TI'IEY (LANCASTER BANKIARE ILLEGAL AND HERE IS THE
         LAW SUIT THAT CG EST/Fn1
                                PROBLEM THAT JUDGE W AS
                                       .

         A SK IN FOR .



                   SIG N ED    .                     '
                          JA      B U CK M AN
                            l 0 0 S.RIV ER D R .
                          M      1,FL.33167

                                                     z   X>
                     SIGNED            X z'4-      *X -
                          M A U CE SY M O TTE
                           15020 S.RIV ER D R .
                            M IA M I,FL.33167


                           CERTIFICA T O F SERV ICE


                  IHE REBY CERTIFY TH A T A TR UE A r CO RRECT C O PY
         O F Tl-Y FOR EGIN G W A S SEN T BY U .S.M A IL O R E-FILED D TO
     I


Case 1:19-cv-24184-MGC Document 50 Entered on FLSD Docket 09/15/2020 Page 2 of 2




         BLAN K R O M E LLP,D A N IA L S.H U R TES CC ,N IC O LE R .TO PPER
         TO A LL IN VO LV ED .
